DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 13-14, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EHARA et al (US 2012/0257529).

Regarding claim 1, EHARA discloses a method comprising: through a network device: 
EHARA: Fig. 10-Fig. 11, Fig. 1, ¶87, receiving a packet and parsing its header information/value by the device (OFS+OFC)); and 
performing a lookup into an application identification cache implemented on the network device using the packet header value to identify the packet as part of a traffic flow of a particular client application (EHARA: Fig. 11, ¶87, ¶49, ¶81, ¶83, ¶59, performing a lookup operation in the memory that includes monitoring of the packets based on the header values and associating the values with a flow identifier of an application; this lookup is performed in a memory of the device (OFS+OFC) which includes application identification information in terms of the flow that is corresponding to the application), wherein the application identification cache supports identification of an application identifier associated with the particular client application that the packet belongs to or originates from based on a hit to the application identification cache (EHARA: ¶89, ¶80, ¶49-50, ¶59,  Fig. 10, Fig. 5 through Fig. 8,  the statistical information included in a statistical table 344 is stored in memory and has a corresponding flow identifier which is corresponding to an application identified by the application name; the application-flow correspondence table 335 of OFS+OFC support identification of the application based on an application identifier in the flow table 334, which is based on a hit to application-flow correspondence table 335; this correspondence table is part of a routing network following an OpenFlow protocol; the OFC+OFS has the cached information including application identification/name; the application being a client application).
EHARA: ¶83, ¶51, ¶52, based on at least one rule set, the packet is processed (forwarded and treated); in other words, the rule defines at least one resource allocation including a MAC address, VLAN tag, and a physical port; the action defines the processing i.e. the handling of the packet based on the rule set).




Regarding claims 8, 13, EHARA discloses device comprising: an application identification cache implemented on the device (EHARA: ¶79-80, Fig. 10, Fig. 2, the application flow identification information is stored on the memory of the OFC of the OFC+OFS); and a manager to: insert an entry into the application identification cache correlating a particular client application to a packet characteristic of a traffic flow of the particular client application (EHARA: ¶79-80, Fig. 10, OFC of OFC+OFS inserts flow identifier and application name association information in the application-flow correspondence table); parse a packet header of a received packet to identify the packet characteristic (EHARA: ¶86-87, Fig. 11, packet statistics are determined based on the header values (¶55, IP addresses, port numbers) of the received packets at the OFS of the OFC+OFS); and access the application identification cache according to the packet characteristic to determine the received packet as part of the EHARA: Fig. 11, ¶87, ¶49, ¶81, ¶83, ¶59, performing a lookup operation in the memory that includes monitoring of the packets based on the header values and associating the values with a flow identifier of an application; this lookup is performed in a memory which includes application identification information in terms of the flow that is corresponding to the application), wherein the application identification of cache supports identification of an application identifier associated with the particular client application that the received packet belongs to or originates from based on a hit to the application identification cache (EHARA: ¶89, ¶80, ¶49-50, ¶59,  Fig. 5 through Fig. 8,  the statistical information included in a statistical table 344 is stored in memory and has a corresponding flow identifier which is corresponding to an application identified by the application name; the application-flow correspondence table 335 of OFS+OFC support identification of the application based on an application identifier in the flow table 334, which is based on a hit to application-flow correspondence table 335; this correspondence table is part of a routing network following an OpenFlow protocol; the OFC+OFS has the cached information including application identification/name);
wherein the device processes the received packet according to a forwarding rule set for the traffic flow of the particular client application based on the application identifier, wherein the forwarding rule set specified priority, bandwidth or resource allocation for the received packet (EHARA: ¶83, ¶51, ¶52, based on at least one rule set, the packet is processed (forwarded and treated); in other words, the rule defines at least one resource allocation including a MAC address, VLAN tag, and a physical port; the action defines the processing i.e. the handling of the packet based on the rule set).


Regarding claims 2, 9, 16, EHARA discloses a method of claim 1/8, wherein parsing the packet comprises identifying, as the packet header value, a destination address, a source address, a transport layer communication protocol used to communicate the packet, a communication port, a metadata value for the packet, or any combination thereof (EHARA: ¶55, the parsing includes the header values include the source, destination addresses, and port numbers, etc).

Regarding claims 3, EHARA discloses a method of claim 1/8, further comprising, when the application identification cache includes an entry for the packet header value (EHARA: ¶55, an action is performed on the packet based on the rule that is corresponding to the flow for the application).

Regarding claim 4, EHARA discloses method of claim 1, wherein parsing the packet comprises identifying a predetermined set of packet header values of the packet to perform the lookup (EHARA: ¶67, set of packet header values including the information of rule matches the set of information of the packet header values).

Regarding claims 5, 10, 14, 17, EHARA discloses discloses method of claim 1/8/13, further comprising inserting an entry into the application identification cache in EHARA: ¶79-80, Fig. 10, Fig. 3, ¶49, OFC of OFC+OFS inserts flow identifier and application name association information in the application-flow correspondence table which is in response to an inherent control instruction from a switch control unit).

Regarding claim 7, EHARA discloses method of claim 6, further comprising: setting a particular forwarding rule for processing the traffic flow of the particular application in response to inserting the entry into the application identification cache; and processing the packet according to the particular forwarding rule (EHARA: Fig. 10, ¶47, a rule is set in response to the flow-application association table entry being entered i.e. S109 is performed in response to S107).

Regarding claim 19, EHARA discloses method of claim 1, wherein the application identification cache comprises an OpenFlow protocol cache (EHARA: Fig. 1, ¶46, Open Flow protocol having OFC+OFS with cache/memory within).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EHARA in view of NARAYANAWAMY (US 2010/0095367)


Regarding claim 18, EHARA discloses non-transitory machine-readable medium of claim 13, further comprising executable instructions to: perform a packet inspection process for a previously received packet to identify the particular application; and determine that the previously received packet includes the packet characteristic (EHARA: ¶55, the parsing includes the header values include the source, destination addresses, and port numbers, etc).
EHARA remains silent regarding the packet inspection being deep packet inspection.
However, NARAYANSWAMAY discloses the packet inspection being deep packet inspection (NARAYANSWAMAY: ¶52, ¶69 deep packet inspection is performed on the packet of the flow).
A person of ordinary skill in the art working with the invention of EHARA would have been motivated to use the teachings of NARAYANSWAMAY as it provides deeper level of analysis thereby making it possible to determine detailed characteristics for increased security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of EHARA with teachings of NARAYANSWAMAY in order to improve security and traffic analysis capabilities (¶5-6).

Regarding claim 6, 12, 15, EHARA discloses method of 1, further comprising, when the application identification cache does not include an entry for the packet header value: 
performing a inspection process for the packet to identify the packet as part of the traffic flow of the particular application; and inserting an entry into the application identification cache correlating the packet header value of the packet to the particular application (EHARA: Fig. 10, ¶73, if the header value inspection of the packet doesn’t match an entry in a cache table, inserting a new entry in the cache table for the packet of the particular application).
EHARA remains silent regarding the packet inspection being deep packet inspection.
However, NARAYANSWAMAY discloses the packet inspection being deep packet inspection (NARAYANSWAMAY: ¶52, ¶69 deep packet inspection is performed on the packet of the flow).
A person of ordinary skill in the art working with the invention of EHARA would have been motivated to use the teachings of NARAYANSWAMAY as it provides deeper level of analysis thereby making it possible to determine detailed characteristics for increased security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of EHARA with teachings of NARAYANSWAMAY in order to improve security and traffic analysis capabilities (¶5-6).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EHARA in view of ZHOU et al (US 2016/0080254)
Regarding claim 20, EHARA discloses method of claim 1, wherein the insertion of the entry is performed as part of an cache update (EHARA: Fig. 10, ¶73, if the header value inspection of the packet doesn’t match an entry in a cache table, inserting a new entry in the cache table for the packet of the particular application).
EHARA remains silent regarding the update being in-band.
However, ZHOU et al (US 2016/0080254) discloses regarding the update being in-band (ZHOU: ¶191, in-band updating of a flow table/cache).
A person of ordinary skill in the art working with the invention of EHARA would have been motivated to use the teachings of ZHOU as it provides reduced networking cost (¶7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of EHARA with teachings of ZHOU in order to improve economy of the invention (¶7).

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
Applicants argue,

    PNG
    media_image1.png
    414
    802
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    367
    809
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above argument. Applicants take a position that EHARA does not disclose the limitation “…the lookup into an application identification cache implemented on the network device…” 


    PNG
    media_image3.png
    489
    782
    media_image3.png
    Greyscale

[0081] The inquiry for the application name in Step S104 and the flow selection (generation) and setting instruction in Steps S107 and S108 are not limited to the above case but can occur in reverse order or concurrently. However, if the application corresponding to the port number is identified before the flow setting, the identified application can be taken into consideration to determine the output destination line of the OFS 4i and select or generate the corresponding flow. In this case, it is preferable that a correspondence table of the application and the output destination line in the OFS 4i is previously prepared in the memory device of the OFC 3 and then used for determining the output destination line corresponding to the application identified by the Step S106. As a result, even an output destination line which cannot be conventionally determined in the case of the flow using arbitrary port numbers can be determined. When utilizing such the method, it is preferable to perform the processing of identifying 


[0065] The flow table 343 as shown in FIG. 7 is set in a memory device of the OFS 4i. The flow management unit 342 sets a flow (rule 444+action information 445) obtained from the OFC 3 in the flow table 343. In addition, if the header information of a received packet received by the forwarding processing unit 341 matches a rule 444 set in the flow table 343, the flow management unit 342 notifies the forwarding processing unit 341 of the action information 445 corresponding to the matching rule 444…

	The stored flow setting information including the identification of the application is recalled (looked up) when a packet is received and it is determined based on the looked up information if the packet has a match according to the header information. A person of ordinary skill in the art would reasonably interpret this as “…performing a lookup into an application identification cache implemented on the network device using the packet header value to identify the packet as part of a traffic flow of a particular client application…”
	Furthermore, EHARA discloses in ¶51 that a rule includes “… a combination of a physical port of the layer 1, a MAC address of the layer 2, an IP address of the layer 3, a port number of the layer 4 and a VLAN tag …a range of a destination MAC address, a range of a destination port number for identifying a connection-destination application and a range of a source port number for identifying a connection-source application are set as the rule 444.” This rule is used to perform an action including, “…information indicating whether or not to relay a received packet data and destination when relaying it are set. Moreover, information instructing to copy or discard a received packet data may be set in the action information 445…”

	Rejections based on EHARA is, therefore, maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461